Citation Nr: 0828196	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-41 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from March 1970 to October 
1971.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which declined to reopen a claim for 
service connection for degenerative disc disease of the 
lumbar spine. 

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a low back disability 
was initially denied in May 1977, and the veteran did not 
appeal.  In an October 2002 decision, the RO declined to 
reopen the veteran's claim for service connection for 
arthritis of the right knee, and the veteran did not timely 
perfect his appeal.  

2.  The evidence added to the record since the October 2002 
rating decision regarding service connection for a low back 
disability was not previously submitted for consideration, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 2002 rating decision, which declined to 
reopen a claim for service connection for a low back 
disability, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  The evidence received since the RO's October 2002 rating 
decision is new and material, and the claim for service 
connection for a low back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  With regard to the issue of whether to reopen the 
veteran's claim for service connection, decided herein, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.   

Reopening a Claim for Service Connection

The record reflects that the veteran's original claim for 
service connection for service connection for low back strain 
was denied by a rating decision in May 1977 because the 
objective medical evidence at that time did not show that he 
had developed a chronic disability in service.  The veteran 
filed claims to reopen and in the most recent final denial, 
in October 2002, the RO declined to reopen the claim.  The 
veteran did not file a timely appeal, and that decision 
became final at the end of the statutory time limit.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The claim of 
service connection for a low back disability can only be 
reopened if new and material evidence has been submitted 
since the last prior final decision.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the October 2002 
decision consisted of the veteran's service medical records 
showing that he complained of low back pain and muscle strain 
in August and September 1971; VA outpatient treatment records 
dated between March 1987 and October 2002, which show that 
the veteran was treated for pain and weakness in his legs and 
shoulder; the record of a VA examination of the veteran's 
spine conducted in October 1978 in which the examiner 
diagnosed low back syndrome but noted that there were "no 
objective findings whatever"; statements from G. W. and A. 
J., acquaintances of the veteran who stated that they were 
aware of his back problems; and a July 2002 letter from T. 
L., D.O., stating that the veteran's back disorder could be 
related to an in-service injury.  After the rating decision 
was issued and pending de novo review of the claim by a 
Decision Review Officer (DRO), the veteran underwent a VA 
examination of his spine in April 2003 in which the examiner 
concluded that degenerative changes to his spine were 
probably age related and not associated with his back 
symptoms in service.  Also during this time, the veteran 
submitted statements from his wife, who stated that she had 
witnessed her husband's suffering with back pain since 
service, and O. S., another acquaintance, who stated that the 
veteran did not complain of back pain prior to his service.  
In June 2003, the veteran underwent surgery at a VA facility 
to repair a herniated disc in his lumbar spine, and the 
record was added to the claims file in September 2003.  
Although this evidence was submitted after the October 2002 
rating decision, it was received prior to the expiration of 
the appeal period, and the claim was subsequently 
readjudicated in a September 2003 statement of the case.  
Therefore, it is considered to have been filed in connection 
with the claim that was pending at the beginning of the 
appeal period.  38 C.F.R. § 3.156(b).  Thus, those items are 
not considered new and material evidence in connection with 
the veteran's current claim.  

The veteran again submitted a request to reopen his claim in 
March 2005.  Evidence relative to the claim for a low back 
disability that has been associated with the claims folder 
since the October 2002 rating decision includes VA outpatient 
treatment records from July 2003 to June 2004, showing that 
the veteran continued to complain of back pain; the report of 
a VA examination of the veteran's spine conducted in 
September 2004, when he was diagnosed with degenerative disc 
disease; a letter from the veteran's former employer relating 
that he had chronic back problems during his employment from 
1983 to 2001; and letter from D. J., an acquaintance of the 
veteran who states that he saw the veteran hurt his back 
while trying to lift a 55-gallon drum in May 1971.  

The veteran's claim was denied in October 2002 because there 
was no evidence that he sustained a chronic back disability 
as a result of service.  The evidence submitted since that 
time is new as it was not previously considered by the RO.  
Some of the evidence is also material in that it relates to 
an unestablished fact necessary to substantiate the claim.  
Specifically, the outpatient treatment records and the 
September 2004 VA examination show that the veteran has a 
current back disability.  Furthermore, the injury to which D. 
J. refers was apparently sustained in May 1971 and is 
therefore not the same injury as the low back pain and muscle 
strain noted in the veteran's service medical records in 
August and September 1971.  As such, it is new evidence 
showing that the veteran suffered an injury in service.  The 
Board finds that the evidence submitted since the October 
2002 rating decision is sufficient to reopen the claim for 
service connection for a low back disability.  


ORDER

New and material evidence having been received, the claim for 
service connection for a low back disability is reopened; the 
appeal is granted to this extent only.


REMAND

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary.  

In an August 2008 brief, the veteran's representative notes 
that the veteran is apparently in receipt of Social Security 
Administration (SSA) disability benefits, yet the record does 
not contain a copy of the determination granting such 
benefits or the clinical records considered in reaching the 
determination.  The claims file contains a December 2004 
request from SSA for information about the veteran's VA 
benefits which indicates that he may be in receipt of SSA 
benefits.  Although SSA's findings regarding the etiology of 
veteran's disability are not controlling on VA, they are 
pertinent to his claim.  Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992).  VA's duty to assist the veteran includes 
obtaining these records.

The Board also observes that the veteran has not received 
notice of how VA determines disability ratings and effective 
dates, as required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal.

2.  Contact SSA and request copies of all 
records used in determining the veteran's 
entitlement to disability benefits.  Any 
decision rendered by an Administrative 
Law Judge must also be obtained and 
associated with the claims folder.  All 
attempts to obtain these records must be 
documented for inclusion in the folder.  
If there are no records, it must be so 
stated, in writing, for inclusion in the 
folder.

3.  After completion of the foregoing, 
schedule the veteran for an appropriate 
VA examination of his spine to determine 
the likely etiology of his low back 
disability.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should conduct a thorough 
examination of the veteran's spine and 
provide a diagnosis for any pathology 
found.  Based on the examination and 
review of the complete record, the 
examiner must answer the following:

Is it at least as likely as not that any 
currently diagnosed low back disability 
is causally or etiologically related to 
service, to include the muscle strain 
injury noted in his service medical 
records?  A complete rationale should be 
provided for any opinion expressed.

4.  If the claim remains denied, the 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





 Department of Veterans Affairs


